DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 8, 10-12, 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vendrow (US 20090086953) further in view of CN1051 (CN106791051A).
Regarding claim 1, 8 and 15, Vendrow teaches a method comprising 
identifying an incoming communication via a communication processing device (Fig. 4 step 402, “[0042] FIG. 4 depicts a flow diagram 400 as an example of a method of filtering and/or screening calls, according to at least one embodiment of the invention.  The call messaging system can be configured to receive an inbound call 404 between a caller device 402 and a callee device 432.”);
 identifying communication source attributes (caller ID) associated with a communication source of the incoming communication (Fig. 4 step 406, [0042] “At 406, the call messaging system can determine whether a caller has a matching caller ID.  In some embodiments, the call messaging system can use other attributes associated with the call to specify whether to apply filtering rules in handling the call”); 
retrieving one or more communication routing conditions (filtering rules) from a communication recipient profile associated with an intended recipient device identified by the incoming communication ([0042] “then flow 400 filters call at 410.  In some embodiments, the call messaging system can apply filtering rules that specify, for example, predetermined actions based on the caller ID, caller history, time of day, call frequency, or any other condition”) 
However, Vendrow does not explicitly teach
“determining the communication source attributes satisfy the one or more communication routing conditions; blocking a portion of the incoming communication when only a portion of the communication routing conditions are satisfied and forwarding a notification to the intended recipient device comprising another portion of the incoming communication”.
In an analogous art, CN1051 teaches determining the communication source attributes satisfy the one or more communication routing conditions ([0010] “Determine whether the incoming call number corresponding to the incoming call signal or the short message is a preset privacy number” [0029]); 
blocking a portion of the incoming communication when only a portion of the communication routing conditions are satisfied and forwarding a notification to the intended recipient device comprising another portion of the incoming communication ([0014] “If the incoming call number is the preset private number, all or part of the target information is hidden” Notes: “part of the target information is hidden” means a portion of the information is blocked and another portion is forwarded; [0031, 0033]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Vendrow’s teaching of call notification system and to also include CN1051’s teaching of partially blocking part of the communication to increase the privacy of the user thereby increase user satisfaction.

Regarding claim 3, 10 and 17, the combination of Vendrow and CN1051 teaches the method of claim 1, comprising routing the incoming communication to the intended recipient device when the communication source attributes indicate a source type that is accepted by the one or more (Vendrow, Fig. 4, Step 420 Notify called party).

Regarding claim 4, 11 and 18, , the combination of Vendrow and CN1051 teaches the method of claim 1, comprising routing the incoming communication to the automated communication management device (voicemail) when the communication source attributes indicate a source type that is not accepted by the one or more communication routing conditions (Vendrow, Fig. 4; when the response to the “Filter Call” step 410 is No/”not accepted”, then move to step 412 which is “voice mail” [0042]).

Regarding claim 5, 12 and 19, , the combination of Vendrow and CN1051 teaches the method of claim 4, comprising performing one or more of forwarding the incoming communication to voice mail (Vendrow, Fig. 4; move to step 412 which is “voice mail” [0042]) or blocking the incoming communication when the source type is not accepted by the one or more communication routing conditions (Vendrow, Fig. 4; when the response to the “Filter Call” step 410 is No/”not accepted”, then move to step 412 which is “voice mail” [0042]).

Claim 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vendrow and CN1051 in view of Huang (20150304490).
Regarding claim 2, 9 and 16, the combination of Vendrow and CN1051 teaches method of claim 1, except wherein the incoming communication is one or more of a call and a data message.  In an analogous art, Huang teaches “the incoming communication is one or more of a call and a data message (Fig. 11 “[0006] Another aspect of the present disclosure includes methods for providing caller ID.  An exemplary method can be implemented by a server including a PDS and a PCS.  The PDS can receive, from a caller device via an IP network, a portrait file to be used as a caller ID representing the caller device.”)  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Vendrow’s teaching of an incoming call to also include the data file as taught by Huang so that the sender can express more information during the call screening to increase the chance of success in connecting the call.

Claim 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vendrow and CN1051 in view of Huang (20150304490).
Regarding claim 6, 13 and 20, the combination of Vendrow and CN1051 teaches method of claim 1, comprising and determining the communication source attributes satisfy the one or more communication routing conditions.  However, Vendrow does not explicitly teach determining the communication source attributes comprise one or more of a caller identification name (CNAM) and an enhanced caller identification name (ECNAM).  In an analogous art, Huang teaches determining the communication source attributes comprise one or more of a caller identification name (CNAM) and an enhanced caller identification name (ECNAM) ([0270] “Further, called party information may include Caller ID information which typically comprises of the caller's telephone number (CNUM) and caller's name (CNAME).”)  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Vendrow’s teaching of an incoming call to also include the CNAME as taught by Soundar to comply with convention of using user name to allow the callee to recognize the caller more easily.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-13, 15-20 have been considered but are moot in view of new ground of rejection (CN106791051A).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG L LAM whose telephone number is (571)272-6497.  The examiner can normally be reached on Monday -Thursday 9-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Dung  Lam/
Examiner, Art Unit 2617


/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646